Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed August 27, 2022 is acknowledged and has been entered.  Claims 1, 4, 9, and 13 have been amended. Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1-20 are pending.  Claims 1-5 and 18-20 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 1-5 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby, withdrawn.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
4.	Claims 1-5 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (Prediction of Incident Heart Failure in General Practice. The Atherosclerosis Risk in Communities. Circ Heart Fail. 5: 422-429 (2012)) in view of Saunders et al. (Cardiac Troponin T Measured by a Highly Sensitive Assay Predicts Coronary Heart Disease, Heart Failure, and Mortality in the Atherosclerosis Risk in Communities Study. Circulation 123:1367-1376 (2011)).
Agarwal et al. teach that a simple and effective heart failure (HF) risk score is advantageous in facilitating the primary prevention and early diagnosis of HF. Agarwal et al. found that the addition of N-terminal pro-brain natriuretic peptide (NT-proBNP) in HF risk scores markedly improved risk prediction.  Agarwal et al. explicitly teach that “a simplified risk score (i.e. simplified model score) that is restricted to a patient’s age, race, sex (gender) (i.e. simplified model factors), and NT-proBNP performs comparably well to the full score (AUC 0.745)”; hence, “is suitable for automated reporting from laboratory panels and electronic medical records” (Abstract; p. 427, left col.).  
Herein, Agarwal et al. disclose a method for diagnosing HF risk in a subject, comprising obtaining the subject's simplified model factors, wherein the factors are age, race, and gender (i.e. restricted to age, race, and sex (gender) in Abstract; a model with age, race, and sex only in Table 1); obtaining the amount of NT-proBNP in serum or plasma sample of the subject (Abstract; Table1; Table 2; Appendix Table 3); calculating a simplified model score (simplified risk score) using a computer comprising an evaluation unit (software algorithm) based on the quantified amount of NT-proBNP in the subject’s sample and the subject's simplified model factors which are age, race, and gender (Abstract; Table 1, Table 3; p. 423, left col.; p. 426-427: Figure); and, providing an automated diagnosis of HF risk based on the calculated quantitative simplified model score (Abstract; Table 2, p. 426-427: Figure). The threshold levels encompassing the basis of the calculated simplified model score are provided in Table 3 and shown in the figure of page 426.  
Agarwal et al. teach immunologically assaying a subject’s serum or plasma sample for NT-proBNP by contacting the sample with an antibody immunoreactive to or specific for NT-proBNP and then subjecting the sample mixture to immunological analysis using an analyzing unit (biomarker analyzer; serum chemistries) and an evaluation unit computer processor with software program (p. 423, left col.). It is deemed that the NT-proBNP immunological biomarker assay taught by Agarwal et al. inherently involves use of immunoreactive antibodies specific to NT-proBNP.
Agarwal et al. differ from the instant invention in failing to teach obtaining an amount of troponin T (cTNT) as an additional biomarker of heart failure (HF) risk, the amount of which is incorporated into the simplified model score that provides diagnosis of HF risk. 
Saunders et al. teach that subjects with elevated troponin T (cTnT) levels in the highest category (ARIC population) has significantly increased risk for heart failure (HF) at 95% confidence interval. Saunders et al. also teach that even minimally elevated level cTnT is found to be associated with increased risk for HF and mortality. Saunders et al. specifically found that adding cTnT to traditional risk factors improved risk prediction parameters; the improvements being similar to those with NT pro-BNP as set forth in Agrawal et al. supra and better than even addition of hs-CRP (Abstract).  
In practice, Saunders et al. disclose a method for diagnosing HF risk in a subject, comprising obtaining the subject's simplified model factors, wherein the simplified model factors are age, race, and gender (basic model 1); and obtaining the amount of cTnT in serum or plasma sample of the subject (p. 1368, left col.; p. 1369, left col.; Figure 1). Saunders et al. further teach providing diagnosis of HF risk based on the simplified model factors and the measured cTnT (p. 1368-1371; Figure 1; Figure 2; Abstract; Table 2,). Table 1 of Saunders et al. shows obtained simplified model factors which are age, race, and gender, and amount of NT-pro-BNP in the serum or plasma sample of the subjects in relation to cTnT. Table 2 of Saunders et al. also shows obtained subjects’ simplified model factors which are age, race, and gender in relation to cTnT (model 1); and further additionally shows measured amounts of NT-pro-BNP in the serum or plasma sample of the subjects (model 3). 
Saunders et al. teach immunologically assaying a subject’s serum or plasma sample for cTnT by contacting the sample with an antibody immunoreactive to or specific for cTnT and then subjecting the sample mixture to immunological analysis using an analyzing unit and an evaluation unit (computer processor with software program) (i.e. Elecsys Troponin T, Roche Diagnostics) (p. 1368, left col.). It is deemed that the cTnT immunological biomarker assay taught by Saunders et al. inherently involves use of immunoreactive antibodies specific to cTnT.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to incorporate the cTnT as taught by Saunders as additional biomarker for diagnosis of HF risk into the method of diagnosing HF risk as taught by Agarwal which determines a simplified risk score in the diagnosis of HF risk based on “model 3:” age, race, gender and NT-proBNP because Saunders also taught using “model 1” consisting of age, race, gender and cTnT to provide a diagnosis of HF risk (Figure 2), and that adding cTnT to other known risk factors improves risk prediction parameters and that improvements are similar to those with NT-proBNP in the method of Agarwal and also measured and correlated by Saunders. One of ordinary skill in the art at the time of the instant invention would have been motivated to incorporate cTnT as taught by Saunders as additional HF risk biomarker into the method of Agarwal as a basis of determining a simplified risk model score because Saunders taught that addition of cTnT to traditional risk factors including NT-proBNP improved HF risk prediction.       
A person of ordinary skill in the art, using common knowledge and common sense, is capable of fitting the teachings of multiple references together like pieces of a puzzle, regardless of the specific problem being addressed by the individual references.  Any need or problem known at the time of the invention can provide a reason for combining elements of the different references.  A person of ordinary skill in the art is also a person of ordinary creativity.  In this case, for the reasons of record, ample motivations to combine Agarwal et al. and Saunders et al. with an extremely reasonable expectation of success have been set forth.  Accordingly, the rejection is maintained for reasons of record and as set forth herein supra.

Response to Arguments
5.	Applicant's arguments filed August 27, 2022 have been fully considered but they are not persuasive. 
A) Applicant argues that although Saunders discloses “model 1” which includes the amount of cTnT and age, gender, and race in page 1370, the reference does not teach or suggest the addition of NT-proBNP to this simplified score.  Applicant contends that although NT-proBNP is measured in Saunders, the amount of NT-proBNP is only taken in a much more complex score which is model 3 containing several parameters including age, race and gender, cTnT, total cholesterol, HDL-C, systolic blood pressure, antihypertensive medication use, smoking status, presence of diabetes, estimated GFR, hs-CRP, and NT-proBNP. Applicant particularly points out that the focus of Saunders is the improvement of the ARIC score which is a very complex score.
Applicant’s argument is not persuasive because the teaching of Saunders encompassing model 3 which incorporates several other parameters in addition to age, race, gender (model 1) and cTnT, is not excluded in recited claim 1 which recites “A method for diagnosing heart failure in a subject, comprising.” The transitional term “comprising” transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Hence, the additional elements or parameters taught by Saunders et al. such as total cholesterol, HDL-C, systolic blood pressure, antihypertensive medication use, smoking status, presence of diabetes, estimated GFR, hs-CRP, and NT-proBNP are not excluded in claim 1.  
As set forth in MPEP 2111.03: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Accordingly, the rejection is maintained for reasons of record.

Allowable Subject Matter
6.	The following claim language is suggested but not required for Applicant’s consideration:
A method for diagnosing heart failure risk in a subject, the method consisting essentially of: (a) obtaining the subject's simplified model factors, wherein the simplified model factors are age, race and gender; (b) obtaining the amount of Troponin T (TnT) and the amount of NT-pro B-type natriuretic peptide (NT-proBNP) in a serum or plasma sample obtained from the subject; (c) calculating a quantitative simplified model score, using a computer comprising an evaluation unit, based on the measured amount of TnT and the measured amount of NT-proBNP in the biological sample obtained from the subject and the subject's simplified model factors, wherein the evaluation unit comprises a database with stored reference amounts of TnT and NT-proBNP present in known subjects who have been diagnosed with heart failure risk and a computer program code; and (d) providing a diagnosis of heart failure risk based on the simplified model score calculated in step c).

7.	No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



November 22, 2022